  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                     )
                                  )
      Plaintiff,                  )
                                  )        CIVIL ACTION NO.
      v.                          )         2:15cv367-MHT
                                  )              (WO)
COMMISSIONER THOMAS,              )
et al.,                           )
                                  )
      Defendants.                 )


                              ORDER

      It is ORDERED that:

      (1)   Plaintiff     Brent       Jacoby’s    motion      for   a

continuance to obtain more records (doc. no. 82) and

his   motion   for   a   10-business-day     extension       to   file

court-requested      documents    (doc.   no.    83)   are   granted

only to the extent that the court will consider the

evidence plaintiff Jacoby submitted as attachments to

these motions; the motions are otherwise denied as moot

in light of the opinion and order to be entered today.
    (2)   Plaintiff   Jacoby’s   motion   to   allow   evidence

(doc. no. 84) is denied as moot in light of the opinion

and order to be entered today.

    DONE, this the 17th day of July, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
